Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 1 of 8 PageID #: 5192




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MISSOURI PRIMATE FOUNDATION, )
et al.,                                 )
                                        )
            Plaintiffs and              )
            Counterclaim Defendants,    )
                                        )
        vs.                             )            Case No. 4:16 CV 2163 CDP
                                        )
PEOPLE FOR THE ETHICAL                  )
TREATMENT OF ANIMALS, INC.,             )
et al.,                                 )
                                        )
            Defendants and Counterclaim )
            Plaintiffs.                 )

                         MEMORANDUM AND ORDER

      This matter is before the Court on Counterclaim Plaintiff People for the

Ethical Treatment of Animals, Inc.’s (PETA) Second Motion for an Order

Compelling Discovery Against Counterclaim Defendant Tonia Haddix [ECF 254];

Haddix’s Motion for a Telephone Conference [ECF 256]; PETA’s Motion for

Sanctions [ECF 258]; and Haddix’s Request for Clarification [ECF 266].

      Before addressing each motion in turn, I again urge Haddix to obtain counsel

to represent her in this case. Her continued refusal to comply with her discovery

obligations under the Federal Rules of Civil Procedure and her unprofessional

actions when opposing counsel attempts to meet and confer to resolve discovery

issues are risking her ability to defend herself at all in this case. While Haddix’s
Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 2 of 8 PageID #: 5193




disregard for the Federal Rules and general derision of the judicial process is

troubling, her wholly inappropriate personal attacks against PETA’s counsel are

inexcusable. Haddix is warned that her inappropriate language and

unprofessionalism towards opposing counsel will not be further tolerated and will

result in additional sanctions if continued.

                      ECF 258: PETA’s Motion for Sanctions

      On July 13, 2020 I granted PETA’s motion to compel Haddix to answer

certain interrogatories. My order directed that within ten days Haddix “serve

verified responses to Counterclaim Plaintiff’s First Interrogatories to Counterclaim

Defendant Tonia Haddix, and provide full and complete information as requested

therein.” [ECF 251]. On July 20 Haddix emailed PETA amended responses, and

on July 21 she emailed another version of her amended responses. [ECF 258-3,

258-4]. Neither amendment is signed and verified, and the answers she did

provide remain patently deficient. It appears that Haddix has still not made any

good faith effort to respond to the interrogatories, as her responses consist entirely

of conclusory, unsupported one- to two-sentence phrases. For example, in

response to interrogatories requesting the facts, including witnesses and

documents, supporting various affirmative defenses, Haddix sometimes listed

names, sometimes listed documents, but never explained any of the facts on which

she would be relying in support of those affirmative defenses. Counsel for PETA

                                           2
Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 3 of 8 PageID #: 5194




first sent Haddix an email explaining the deficiencies [ECF 258-5] and then

attempted a telephone conference with Haddix to attempt to resolve the disputes, to

no avail.

      PETA now moves to preclude Haddix from presenting evidence at trial or in

any motion of any factual information which was omitted from her responses to

PETA’s Interrogatory Nos. 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, and 24.

Those interrogatories asked Haddix to identify the facts supporting her first twelve

affirmative defenses. In response to PETA’s attempts to confer with Haddix

regarding her deficient responses, Haddix has been combative, dismissive, and

generally uncooperative with PETA’s attempts to inform her of her obligations.

      Haddix insists that she has been participating in good faith and that she

simply does not have responsive evidence. She further alleges that PETA’s

counsel have “bullied” her regarding her discovery-related obligations by

attempting to confer with her. Haddix requested a telephone conference with the

Court, but she also admits that she told PETA’s lawyers that she didn’t care about

the rules, and she has not contradicted the affidavits from PETA’s counsel setting

out her use of profanity and other inappropriate behavior.

      PETA is entitled to the sanctions it seeks under Rule 37, Fed. R. Civ. P.

Haddix has willfully failed to comply with an order of this Court. Haddix will not

be allowed to present any evidence at trial in support of her affirmative defenses

                                          3
Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 4 of 8 PageID #: 5195




numbered 1 through 12 (which is the information sought by interrogatories 13

through 24). See Rule 37(A)(ii). This sanction is limited and is directly related to

the subject of Haddix’s non-compliance. And if Haddix is telling the truth when

she says that she has provided everything she knows in support of those affirmative

defenses, that would show—if truthful—that she could not possibly meet her

burden of proof on the affirmative defenses in any event.

       ECF 254: PETA’s Second Motion for an Order Compelling Discovery

       PETA moves for an order compelling Haddix to respond fully and

completely to several of its document requests.1 PETA asks that I also require

Haddix to pay its reasonable attorneys’ fees for bringing this motion as a sanction

for her failure to participate in good faith in the pretrial discovery process. PETA

contends that Haddix’s responses to Requests for Production Nos. 1, 2, 3, 4, 9, 10,

13, and 19 are deficient for several reasons. Haddix has not formally objected to

any of the requests, and her time to do so has passed.2 I will grant PETA’s

motion, but I will not impose additional sanctions at this time.




1
  As discussed above, the first Motion to Compel related solely to the interrogatories, not to the
document requests.
2
  Requesting a telephone conference does not constitute a valid objection, nor does it extend the
deadline to object to a well-supported document request. Ms. Haddix’s unfamiliarity with the
Federal Rules of Civil Procedure does not insulate her from the consequences of her procedural
failures. Russell v. Birdsong, No. 4:18-CV-01666-4 SRC, 2020 WL 2933213, at *1 (E.D. Mo.
June 3, 2020).
                                                 4
Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 5 of 8 PageID #: 5196




      PETA has satisfied its obligation of showing that the document requests are

relevant to pertinent issues in the case and are not unduly burdensome in their

scope or subject matter. Fed. R. Civ. P. 26(b)(1). As both a party and a retained

expert, it is of particular importance that Haddix respond fully and completely to

the requests.

      To say Haddix’s responses to PETA’s requests are deficient would be an

understatement. Haddix failed to respond to Request Nos. 1, 3, and 19. Haddix

failed to produce numerous documents responsive to Requests Nos. 2 and 9,

several of which PETA knows, from other discovery, do exist and were previously

provided by others to Haddix. Further, Haddix improperly asserted that she could

not produce documents responsive to Requests No. 4, 10, and 13 because they

were privileged, but she made no attempt to comply with the requirements of Rule

26(b)(5)(A), Fed. R. Civ. P., and it is not at all clear that there is any valid privilege

that would apply. Whether Haddix believes PETA might already have some of the

documents is irrelevant: a requesting party is entitled to know what documents

the opposing party possesses and is entitled to know if any documents have been

withheld; if the documents are withheld the requesting party is entitled to know the

basis for the opponent’s withholding the items from production. By failing to file

valid objections and otherwise failing to comply with the Rules, Haddix makes it

impossible for PETA to know whether it has obtained the full discovery to which it

                                            5
Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 6 of 8 PageID #: 5197




is entitled. Haddix has not claimed that producing the requested documents is

burdensome. Haddix’s purported excuses for her failures to respond indicate that

she is not participating in good faith in the discovery process.3

       I will order Haddix to supplement her response. Haddix must fully respond

to PETA’s document requests and must produce all documents requested within

fourteen days from the date of this order. If she fails to adequately and completely

respond and produce the documents, the Court will at that time consider additional

sanctions.

             ECF 256 & 266: Haddix’s Motions for Telephone Conference
                               and for Clarification

       Haddix requests a telephone conference with the Court regarding the scope

of discovery and the conduct of PETA’s counsel. There is no discovery dispute

that is ripe for a hearing, as Haddix has not filed any valid objection to any

discovery request which would necessitate a ruling by the Court, nor even

specified in her motion what the nature of her objections may be. The scope of

discovery is set by the Federal Rules of Civil Procedure. Additionally, disliking an

opposing attorney does not justify requesting the Court to intervene. PETA’s

counsel’s attempts to confer with Haddix and explain her obligations under the


3
 The fact that Haddix’s cellphone allegedly broke should have no bearing on her ability to
produce paper documents or electronically-stored emails, and PETA presents several examples
of Haddix failing to produce documents and disclose communications which it knows Haddix
had with various persons associated with this case.
                                             6
Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 7 of 8 PageID #: 5198




Federal Rules were entirely professional and are required by this Court’s Local

Rules. Haddix’s motion for a conference is denied.

      In her second motion, Haddix again requests clarification on the scope of

discovery sought by PETA, as well as clarification on discovery deadlines set forth

in the Fourth and Fifth Amended Case Management Orders. [ECF 245, 253]. It is

not the duty of the Court to further inform litigants of their discovery deadlines that

are clearly set out in Court orders and in the Federal Rules of Civil Procedure. In

the interests of judicial economy, however, and to avoid further confusion, I will

clarify that the deadline to propound requests for interrogatories passed on June 30,

2020. [ECF 245]. The parties mutually agreed to extend certain deadlines, as is

reflected in the Fifth Amended Case Management Order, but they did not request

to reopen discovery for additional interrogatories, and Haddix did not propound

her requests for interrogatories until several weeks after the deadline had passed.

Haddix’s request for further clarification or a hearing is denied.

      I previously recommended to Ms. Haddix that she retain a lawyer to assist

her in this matter, and I have repeatedly admonished her that her choice to

represent herself means that she is obligated to follow this Court’s Orders and

Local Rules and the Federal Rules of Civil Procedure, as are all litigants in federal

court. I again encourage her to retain a lawyer so that her ability to effectively

litigate this case does not continue to be damaged by her failure to follow the rules.

                                          7
Case: 4:16-cv-02163-CDP Doc. #: 269 Filed: 08/24/20 Page: 8 of 8 PageID #: 5199




      As there are no remaining issues at this time,

      T IS HEREBY ORDERED that Counterclaim Plaintiff PETA’s Motion for

Sanctions [ECF 258] is granted and Tonia Haddix will not be allowed to present

any evidence, whether at trial or in motion practice, in support of her affirmative

defenses numbered 1 through 12.

      IT IS FURTHER ORDERED that Counterclaim Plaintiff PETA’s Motion

for an Order Compelling Discovery [ECF 254] is granted; within fourteen (14)

days of today, Tonia Haddix must supplement her response to document requests

and must produce all documents responsive to requests 1, 2, 3, 4, 9, 10, 13 and 19.

      IT IS FURTHER ORDERED that Counterclaim Defendant Tonia

Haddix’s Motion for Telephone Conference is denied.

      IT IS FURTHER ORDERED that Counterclaim Defendant Tonia

Haddix’s Request for Clarification [ECF 266] is granted only to the extent

clarified above and denied as to her request for a hearing.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 24th day of August, 2020.




                                          8
